       Case: 3:18-cv-00037-wmc Document #: 193 Filed: 05/18/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WISCONSIN


 MARK MLSNA,

                Plaintiff,                                    CASE NO. 3:18-cv-00037

 v.                                                    PLAINTIFF’S MOTIONS IN LIMINE

 UNION PACIFIC RAILROAD COMPANY,

                Defendant.



       Plaintiff Mark Mlsna moves this Court through these motions in limine to limit the

evidence and argument presented by Defendant Union Pacific Railroad Company. As set forth in

greater detail in Mlsna’s memorandum in support of this motion, Mlsna asks this Court to limit

the presentation of evidence and argument in four areas:

       1.      First, this Court should preclude Union Pacific from introducing dosimetry data

that was produced on May 12, 2021. This evidence was produced far too late, and its introduction

now would be prejudicial to Mlsna.

       2.      Second, this Court should preclude Union Pacific from presenting evidence or

argument regarding Mlsna’s receipt of retirement benefits. These benefits are a collateral source

that should not be before the jury.

       3.      Third, this Court should preclude Union Pacific from presenting evidence or

argument regarding Union Pacific’s vocational-rehabilitation department and any claimed efforts

it made to find Mlsna a new job at Union Pacific.

       4.      Fourth, this Court should preclude Union Pacific from presenting evidence or

argument regarding the Federal Employers’ Liability Act (“FELA”). The FELA is not relevant to

this discrimination case and discussion of the FELA risks confusing the jury.
Case: 3:18-cv-00037-wmc Document #: 193 Filed: 05/18/21 Page 2 of 3




                                    Respectfully submitted:
Dated: May 18, 2021
                                    s/ Nicholas D. Thompson
                                    Nicholas D. Thompson, Esq.
                                     (MN #1078903)
                                    THE MOODY LAW FIRM, INC.
                                    500 Crawford Street, Suite 200
                                    Portsmouth, VA 23704
                                    Telephone: (757) 393-4093
                                    Fax: (757) 397-7257
                                    nthompson@moodyrrlaw.com

                                    Thomas W. Fuller (MN #0394778)
                                    Hunegs, LeNeave & Kvas, P.A.
                                    1000 Twelves Oaks Center Drive
                                    Suite 101
                                    Wayzata, MN 55391
                                    tfuller@hlklaw.com

                                    Adam W. Hansen
                                    Colin R. Reeves
                                    APOLLO LAW LLC
                                    333 Washington Avenue North
                                    Suite 300
                                    Minneapolis, MN 55401
                                    (612) 927-2969
                                    adam@apollo-law.com
                                    colin@apollo-law.com

                                    Attorneys for Mark Mlsna
       Case: 3:18-cv-00037-wmc Document #: 193 Filed: 05/18/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I filed the foregoing electronically through the

CM/ECF system, which caused the following parties or counsel to be served by electronic means,

as more fully reflected on the Notice of Electronic filing:


Scott P. Moore (NE# 20752)
David P. Kennison (NE# 25510)
Baird Holm LLP
1700 Farnam St. Ste. 1500
Omaha, NE 68102
402-636-8311
402-344-0588 (facsimile)
spmoore@bairdholm.com
dkennison@bairholm.com

Attorneys for Defendants

                                                      s/ Nicholas D. Thompson
